UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1831



KOFFI BABANAO,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-372-517)


Submitted:   December 15, 2000         Decided:     December 28, 2000


Before WIDENER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Bokwe G. Mofor, IMMIGRATION ASSISTANCE CENTER, INC., Silver Spring,
Maryland, for Petitioner. David W. Ogden, Assistant Attorney Gen-
eral, David V. Bernal, Assistant Director, Ernesto H. Molina, Jr.,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

     Koffi Babanao seeks review of the Board of Immigration Ap-

peals’ (“Board”) decision and order dismissing his appeal from the

immigration judge’s denial of his application for asylum and with-

holding of deportation.   Our review of the record discloses that

the Board properly dismissed Babanao’s appeal from the immigration

judge’s decision and that this appeal is without merit.    Accord-

ingly, we affirm on the reasoning of the Board.     See Babanao v.

INS, No. A72-372-517 (B.I.A. June 2, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2